Citation Nr: 1135605	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-15 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic muscular strain of the lumbar spine superimposed on post operative and degenerative instability (low back disorder). 

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of left lower leg and foot.

3.  Entitlement to a rating in excess of 20 percent for radiculopathy of right lower leg and foot. 

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968, and from July 1968 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in June 2011, and a transcript of that hearing is associated with the claims file.

The Board notes that the Veteran also appealed from the reduction of his rating for a surgical scar of the lumbar spine from 10 percent to 0 percent, effective as of July 1, 2008, in the June 2008 rating decision.  This action was taken in response to evidence received in development of the Veteran's claim for an increased rating for his low back disability.  However, the RO subsequently reinstated the previous 10 percent rating for the surgical scar for the entire course of the appeal.  See May 2009 Decision Review Officer decision.  As this was a full grant of this benefit sought on appeal, the issue of the propriety of the rating reduction is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

In addition, the RO has not developed or adjudicated the issue of entitlement to a TDIU.  However, the Veteran testified during the June 2011 hearing that he had to quit his post-retirement job in auto sales approximately three years earlier due to back and leg problems.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability, as an attempt to obtain an appropriate disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, as the Veteran has claimed unemployability due to service-connected disabilities on appeal, the issue of a TDIU has been raised by the record and is under the Board's jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claims.  First, there appear to be pertinent treatment records outstanding.  Specifically, the most recent treatment records are dated in January 2008, and the private provider, Dr. N, indicated in a February 2008 letter that he continued to treat the Veteran for the claimed disabilities.  The Veteran also testified during the June 2011 Travel Board hearing that he was last treated for his back condition approximately three months earlier, although he did not identify the provider.  As such, upon remand, the Veteran should be requested to identify any outstanding treatment records, and requests should be made for any such records, upon receipt of the necessary authorization forms.  The Veteran should be allowed an opportunity to provide any records that are not be obtained after reasonable requests.

In addition, there is an indication that the Veteran's low back disability and associated left and right leg neurological disabilities may have increased in severity since the most recent VA examination, and there are no medical records since that time.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  In this regard, the last VA examination was conducted in July 2009, and the Veteran reported that he was still employed in auto sales at that time. However, during the June 2011 hearing, the Veteran testified that he had to quit his position in auto sales due to back and associated leg problems.  Therefore, the available evidence is too old to adequately rate the Veteran's disability, and he should be afforded an appropriate VA examination upon remand.

Further, the inferred claim for a TDIU must be developed and adjudicated.  Upon remand, the Veteran should be provided with proper notice as to the elements and information necessary to substantiate his inferred claim for a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In addition, the VA examiner should offer an opinion as to whether the Veteran has been unable to secure or follow substantially gainful employment during the course of the appeal due to service-connected disabilities.  The Board notes that, based on the currently assigned ratings, the Veteran does not meet the percentage threshold criteria for a TDIU, as he has multiple service-connected disabilities and his combined rating is only 60 percent.  See 38 C.F.R. § 4.16(a).  After development upon remand, if the Veteran still does not meet the percentage threshold for a TDIU, but the evidence demonstrates unemployability during the course of the appeal due to service-connected disabilities, the case should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  See 38 C.F.R. § 4.16(b).

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-compliant notice concerning his inferred claim for a TDIU.  

2.  Request the Veteran to identify any providers who have treated him for a low back disability or the associated left and right leg neurological disabilities since January 2008, and to complete an authorization form (VA Form 21-4142) for each non-VA provider, including but not limited to Dr. N.  After obtaining the necessary authorizations, request copies of any outstanding treatment records.  All requests and responses should be documented, and any records received should be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  He should also be allowed an appropriate time to provide any such records. 

3.  Thereafter, schedule the Veteran for VA orthopedic and neurologic examinations to determine the current severity of his low back disability and associated leg and right leg disabilities, to include their effects on employability.  The entire claims file and a copy of this remand should be made available to the examiners for review, and such review should be noted in the examination reports.  All necessary tests and studies should be conducted.  The examiners should respond to the following:  

(a)  Measure and record the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion, and left and right rotation), expressed in degrees.  Also, state whether there is any favorable or unfavorable ankylosis of the back.

(b)  State whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disorder.  In addition, state whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  If feasible, each of these determinations should be stated in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain on use or during flare-ups.

(c)  Identify any neurological abnormality associated with the service-connected low back disability.  The service-connected radiculopathy of the right and left lower extremities should be specifically addressed.  Any other associated neurological signs or symptoms also should be recorded and measured, including but not limited to any bowel or bladder impairment.  In addition, provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, or complete paralysis of the sciatic nerve.  Also, the examiner should identify any other nerve that is affected and, if so, state the severity of impairment of any such nerve.  All necessary sensory, reflex, and motor testing should be conducted, to include MRI and EMG/NCS studies, if appropriate.  If these studies are not necessary, the examiner so state and explain why such studies are not necessary.

(d)  State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether the IVDS results in incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should record the duration of any incapacitating episodes over the past 12 months, as well as for each year from October 2007 to the present.

(e)  Describe all symptoms caused by the service-connected orthopedic and neurological impairment of the back, as well as the severity of each symptom.  Thereafter, describe what type of employment activities would be limited due to each of the appellant's service-connected disabilities or due to a combination of each of his service-connected disabilities.  If necessary, the Veteran should be scheduled for additional examinations to address this question.  The examiners should not consider impairment from any nonservice-connected disabilities or the Veteran's age when assessing the impairment of employment activities due to service-connected disabilities. 

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If an opinion as to any of these questions cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

4.  After conducting the above development, if the Veteran still does not meet the schedular percentage threshold criteria for a TDIU, submit the case to the Director, Compensation and Pension Service, for extraschedular consideration as to whether the service-connected disabilities precluded him from securing or following substantially gainful employment at any time during the period on appeal.

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the increased rating claims and the inferred claim for a TDIU based on all lay and medical evidence of record.  If the claims remain denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

